DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Hoeffken, US #5,535,501
[Hoeffken ('501)]

-
Gum, US #2010/0001087
[Gum ('087)]

-
Gum, US #2016/0195285
[Gum ('285)]

-
Gum, US #9,317,046
[Gum ('046)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoeffken ('501) with reference to at least one of Gum ('087), Gum ('285) and Gum ('046).
In Re Claims 1-5 & 7-10, Hoeffken ('501) discloses:
Cl. 1: A furnace (Furnace #120) comprising:
a gas burner (Burners #130’ in Burner Assembly #130) exposed to a heat-exchange tube (One of Primary and Secondary Heat Exchanger #130, 133
an inducer fluidly coupled to the heat-exchange tube and configured to induce draft air through the heat-exchange tube (Venter Blower #143);
a regulator fluidly coupled to the gas burner (Standard Control #142);
a rollout shield disposed adjacent to the gas burner (Wall #124);
a rollout switch disposed in the rollout shield (Roll-Out Switch #140), the rollout switch being electrically coupled to the regulator (Col. 4, Ln. 45-67); and
at least one vent formed through the rollout shield adjacent to the rollout switch, the vent providing a path for a rollout flame to the rollout switch, the at least one vent being disposed on at least two sides of the rollout switch (Openings #171, 172 adjacent Switch Opening #170).
With respect to the control being a regulator, e.g. a gas pressure regulator, Examiner takes Official Notice that gas pressure regulators  is a conventional or well-known feature or method for regulating the gas flow and/or pressure in a gas furnace or gas burner system, as referenced by at least one of Gum ('087), Gum ('285) and Gum ('046); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the control of Hoeffken ('501) as a gas pressure regulator for the purpose of controlling the gas flow and pressure in the furnace. 
Cl. 2: wherein the rollout shield is disposed between the gas burner and the inducer (Fig. 11: Roll-Out Switch #140 is disposed on Wall #124, which separates Burner Assembly #131 from Vent / Inducer Fan #134).
Cl. 3: wherein the at least one vent provides a source of secondary combustion air to the gas burner (At least Fig. 6: Openings #171, 172 provide a flow path into Burner Box #141, which is capable of providing air to Burner Assembly #131).
Cl. 4: wherein the at least one vent comprises at least one of a tab and a louver (At least Fig. 2: Openings #171, 172 include Tab #175).
Cl. 5: wherein the at least one vent comprises a plurality of vents (The two Openings #171, 172 comprises a plurality of vents).
Cl. 7: wherein the plurality of vents are arranged on at least two sides of the rollout switch (At least Fig. 2-10).
Cl. 8, 9: wherein the at least one vent facilitates airflow around the rollout switch / wherein the at least one vent prevents nuisance tripping of the rollout switch (The roll-out switch assembly of Hoeffken ('501), being configured similarly to the instant application, would operate in a similar manner, i.e. facilitating an airflow around the roll-out switch, and would also prevent nuisance tripping of the switch).
Cl. 10: The furnace of claim 1, wherein tripping the rollout switch interrupts electrical current to the regulator (Col. 4, Ln. 45-67).
In Re Claim 6, with respect to “wherein the plurality of vents are arranged on all sides of the rollout switch”, the exact locations and/or number of openings surrounding the switch opening would have been an obvious Hoeffken ('501) would function equally well in either configuration.

Claims 11-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hoeffken ('501).
In Re Claims 11 & 15-17, Hoeffken ('501) discloses:
Cl. 11: A rollout shield for use with a gas furnace (Wall #124 supporting Roll-Out Switch #140 in Furnace 120), the rollout shield comprising:
a switch aperture formed through the rollout shield and sized to receive a rollout switch (Opening #170, which receives Switch #140);
a first plurality of vents formed on a first side of the switch aperture (Aperture #171);
a second plurality of vents formed on a second side of the switch aperture (Aperture #172); and
wherein the first plurality of vents and the second plurality of vents provide a path for a rollout flame to the rollout switch (The roll-out switch assembly of Hoeffken ('501), being configured similarly to the instant application, would operate in a similar manner, i.e. facilitating an airflow around the roll-out switch).
With respect to each vent opening being a plurality of openings, the exact number of openings surrounding the switch opening would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a plurality of openings solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the furnace of Hoeffken ('501) would function equally well in either configuration.
In Re Claim 15, discloses: The rollout shield of claim 11, wherein at least one of the first plurality of vents and the second plurality of vents comprises at least one of a tab and a louver (At least Fig. 2: Openings #171, 172 include Tab #175).
In Re Claim 16, 17: wherein the first plurality of vents and the second plurality of vents facilitate airflow around the rollout switch / wherein the first plurality of vents and the second plurality of vents prevent nuisance tripping of the rollout switch (The roll-out switch assembly of Hoeffken ('501), being configured similarly to the instant application, would operate in a similar manner, i.e. facilitating an airflow around the roll-out switch, and would also prevent nuisance tripping of the switch).
In Re Claims 12-14, with respect to “comprising a third plurality of vents formed on a third side of the switch aperture”, “wherein the third plurality of vents is arranged generally perpendicular to the first plurality of vents and the second plurality of vents” and “wherein the third plurality of vents comprises at least two parallel rows Hoeffken ('501) would function equally well in either configuration.
In Re Claims 18-20, with respect to “wherein the first plurality of vents is arranged generally parallel to the second plurality of vents”, “wherein the first plurality of vents is arranged generally perpendicular to the second plurality of vents” and “wherein at least one of the first plurality of vents and the second plurality comprise at least two parallel rows of vents”, as discussed in 12-14 above, the exact locations and/or number of openings surrounding the switch opening, as well as the configuration of the openings, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that openings on all sides solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the furnace of Hoeffken ('501) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762